Citation Nr: 1549259	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-30 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for left hip degenerative joint disease (DJD) prior January 25, 2010, and to a disability rating in excess of 30 percent beginning March 1, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from March 1977 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The December 2009 rating decision granted service connection for left hip DJD and assigned an initial noncompensable disability rating effective January 12, 2009.  In a November 2012 rating decision, the RO increased his disability rating to 100 percent effective January 26, 2010 because he underwent a total hip replacement, and assigned a 30 percent disability rating effective March 1, 2011.  

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1. Prior to January 26, 2010, the Veteran's left hip DJD caused painful limitation of motion.  

2. Beginning March 1, 2011, the Veteran's residuals of a left hip replacement did not produce moderately severe residuals of weakness, pain or limitation of motion.  


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent disability rating for a left hip disability have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59 4.71a, Diagnostic Code 5252 (2015).

2. Beginning March 1, 2011, the criteria for a disability rating in excess of 30 percent for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59 4.71a, Diagnostic Code 5054 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in July 2009 satisfied the duty to notify provisions with regard to the Veteran's initial service connection claim.  In July 2010, the RO satisfied the duty to notify provisions with regard to an increased rating claim.  His claim was then readjudicated in the November 2012 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
With regard to the duty to assist, the Veteran's service treatment records and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in August 2009 and August 2011 to evaluate the severity of his left hip DJD.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his left hip DJD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in January 2009.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

As a preliminary matter, the Board notes that the Veteran underwent a total left hip replacement on January 26, 2010.  Effective that date, the RO granted a 100 percent rating under Diagnostic Code 5054, which governs hip replacements.  Under Diagnostic Code 5054, a 100 percent disability rating is warranted for one year following surgery.  38 C.F.R. § 4.71a (2015).  The 100 percent rating for one year following surgery commences after the initial grant of the 1 month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (Note 2) (2015).  After the one year period expires, the minimum assignable rating under Diagnostic Code 5054 is 30 percent.  Because the Veteran was assigned a 100 percent disability rating from January 26, 2010 through February 28, 2011, that period of time does not need to be addressed.  

A. Period Prior to January 26, 2010

In November 2012, the Agency of Original Jurisdiction (AOJ) changed the Diagnostic Code for the Veteran's left hip disability from Diagnostic Code 5252, limitation of flexion of the thigh, to Diagnostic Code 5054 for the entire appeals period.  However, prior to January 26, 2010, the Veteran had not undergone a total hip replacement.  As a result, the Board finds that Diagnostic Code 5252 is the most appropriate Diagnostic Code for the Veteran's left hip disability prior to his total hip replacement on January 26, 2010.  

Any change in Diagnostic Code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The change of the Diagnostic Code from 5054 to 5252 for the period prior to January 26, 2010 is not improper because the Veteran has not been in receipt of an evaluation under Diagnostic Code 5054 for 20 or more years, resulting in a protected rating.  See 38 C.F.R. §§ 3.951 (b) (2015); see also Murray v. Shinseki, 24 Vet. App. 420, 425-6 (2011).  It is permissible to change a Diagnostic Code to more accurately reflect the Veteran's symptoms.  Service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a veteran may be entitled.  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  Furthermore, the change in Diagnostic Code does not amount to a reduction because the Board is granting an increased rating under Diagnostic Code 5252.  Additionally, Diagnostic Code 5054 is not appropriately assigned prior to the date of the Veteran's hip replacement surgery.  

Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent rating is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a (2015).  A 20 percent rating is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent rating is warranted when flexion is limited to 20 degrees.  Id.  A 40 percent rating is warranted when flexion is limited to 10 degrees.  

Normal ranges of motion for the hip are flexion from 0 degrees to 125 degrees and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2015).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The provisions of 38 C.F.R. § 4.59, which relates to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Private medical records from October and November 2008 note left hip pain.  In November 2008, Dr. R. F. stated that the Veteran had absence of internal rotation, his abduction was limited to 35 degrees, and that he had an altered gait.  

The Veteran underwent a VA examination in August 2009.  He reported left hip pain to the point where he was unable to engage in a lot of strenuous activity.  He described the pain as dull, achy, and sharp, and reported associated weakness, fatigue, lack of endurance, and stiffness.  He did not have locking, heat, swelling, or redness.  His pain was worse when walking, bending, kneeling, and sitting.  It improved with rest, stretching, and Advil.  He did not use assistive devices and had a normal gait.  He could squat and walk on his heels and toes with "some difficulty."  

Upon examination, there was no laxity, erythema, effusion, or tenderness to palpation.  His internal rotation was 30 degrees, his external rotation was 40 degrees, his extension was 25 degrees, his flexion was 50 degrees, and his abduction was 30 degrees, all without pain.  After repetitive motion testing, there were no additional symptoms and there was no additional limitation of motion.  The examiner diagnosed degenerative joint disease (DJD) by x-ray.  

As noted above, normal hip flexion is 125 degrees.  38 C.F.R. § 4.71a, Plate II (2015).  In November 2008, his abduction was limited to 35 degrees.  At his August 2009 examination, his flexion was limited to 50 degrees.  Although his ranges of motion are limited, they do not meet the 10 percent rating criteria under Diagnostic Code 5252, which requires that flexion be limited to 45 degrees.  However, an initial 10 percent disability rating is granted because there is limitation of motion accompanied by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. 202; Burton, 25 Vet. App. 1.  

Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2015).  Even when considering pain and functional limitations due to the factors identified in 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's disability picture does not more closely approximate the criteria for a 20 percent rating under Diagnostic Code 5252, which requires that flexion be limited to 30 degrees.  

In June and August 2010, after he underwent his hip replacement surgery, the Veteran submitted lay evidence in support of his claim.  He discussed his symptoms prior to January 26, 2010.  He stated that the AOJ's denial was based in part upon his declining hip surgery, which he stated is not accurate.  The Board has not based its decision upon any delay in surgery.  The Veteran also disagreed with the August 2009 VA examiner's finding that he did not have an altered gait.  The Veteran is competent to state that his gait was altered.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his statement is also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, it does not show that his disability picture was more closely approximated by the 20 percent criteria because it does not show that his flexion was more accurately described as being limited to 30 degrees.  

In August 2010, the Veteran stated that prior to his hip surgery, he used a cane, walker, or brace and that his activity level was progressively decreasing such that he decided to have a hip replacement.  As discussed above, the Veteran's painful motion is the reason for the grant of an initial 10 percent disability rating.  Even though his assertion that he used assistive devices is credible, the use of such does not show that his flexion was more accurately described as being limited to 30 degrees.  The initial 10 percent rating being granted contemplates factors for which assistive devices are used, such as pain, weakness, and stiffness.  

The Board finds that the lay evidence submitted by the Veteran does not support a 20 percent disability rating under Diagnostic Code 5252.  

Because the Veteran's left hip disability is not entitled to a 20 percent rating under Diagnostic Code 5252, the Board must address other potentially applicable Diagnostic Codes.  As noted above, the Veteran was diagnosed with DJD by x-ray.  Under Diagnostic Code 5003, which contemplates DJD, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2015).  In this case, the evidence does not show that 2 or more major joints or 2 or more minor joint groups are involved, or that the Veteran had incapacitating exacerbations.  Therefore, a 20 percent disability rating is not warranted under Diagnostic Code 5003.  

Under Diagnostic Code 5251, limitation of extension of the thigh, a maximum 10 percent schedular rating is warranted when extension is limited to 5 degrees.  38 C.F.R. § 4.71a (2015).  Therefore, it is not more favorable to the Veteran.  

Under Diagnostic Code 5253, impairment of the thigh, a 10 percent rating is warranted when there is limitation of rotation of the thigh (inability to toe-out more than 15 degrees).  38 C.F.R. § 4.71a (2015).  A 10 percent rating is also warranted when there is limitation of adduction such that the Veteran is unable to cross his legs.  Id.  A 20 percent rating is warranted when there is limitation of abduction of the thigh with motion lost beyond 10 degrees.  Id.  In this case, there is no evidence that there was limitation of abduction of the thigh with motion lost beyond 10 degrees.  At worst, the Veteran's abduction was limited to 35 degrees in November 2008.  Therefore, Diagnostic Code 5253 is not applicable.  

Diagnostic Code 5254 provides an 80 percent rating for flail joint.  38 C.F.R. § 4.71a (2015).  This is the only schedular rating available under Diagnostic Code 5254.  The Veteran does not have flail joint.  

Diagnostic Code 5255 addresses impairment of the femur, which the Veteran does not have.  

For these reasons, the appropriate Diagnostic Code for the Veteran's left hip disability prior to January 26, 2010, is Diagnostic Code 5252.  

In conclusion, for the period prior to January 26, 2010, an initial 10 percent disability rating under Diagnostic Code 5252, but no higher, is granted.  

B. Period Beginning March 1, 2011

Following his left hip replacement surgery, the Veteran's left hip disability is properly rated under Diagnostic Code 5054.  When a condition is specifically listed in the rating schedule (a hip replacement, in this case), it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  The minimum assignable rating under Diagnostic Code 5054 is 30 percent.  A 50 percent rating is warranted when there are moderately severe residuals of weakness, pain, or limitation of motion.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

In August 2011, the Veteran underwent a VA examination.  He reported flare-ups of pain resulting from prolonged sitting and standing.  He stated that his pain was relieved by activity, changing position, or nonsteroidal anti-inflammatory drugs (NSAIDs).  Upon examination, his flexion was 65 degrees with no objective pain on motion.  His extension was 5 degrees without pain.  His abduction was lost beyond 10 degrees.  His adduction was such that he was unable to cross his legs.  His rotation was such that he could not toe-out more than 15 degrees.  He was able to perform repetitive motion testing, after which his extension was limited to 5 degrees or greater.  Otherwise he had no additional limitation of motion after repetitive testing.  Regarding functional loss, he had weakened movement, excess fatigability, interference with sitting, standing, and/or weightbearing.  He had no tenderness to palpation and his strength was normal at 5/5.  

The examiner noted that the Veteran had a left hip replacement on January 26, 2010 and that his residuals produced a "...mild degree of residual weakness, limitation of motion."  The examiner noted that the Veteran did not use assistive devices and that there were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with his left hip replacement.  The examiner stated that the hip disability "...somewhat limits ability to sit or stand for prolonged periods, for instance [the V]eteran cannot sit during a conference, but needs to be able to stand and move around the room.  He is otherwise able to perform his duties and does not miss work for this condition."  His left hip disability prevented running and playing sports, impacted his ability to travel, and required use of NSAIDs for relief of symptoms.  

The Board finds that the August 2011 VA examination does not support a 50 percent rating under Diagnostic Code 5054.  The examiner described his residuals as mild, and upon examination, his flexion had improved from his pre-surgery VA examination from August 2009.  His abduction, adduction, and rotation were limited.  However, he was able to perform repetitive testing.  The examiner noted that his ability to sit and stand for long periods of time was "somewhat" limited but that he was otherwise able to perform his duties and not miss work.  This is not indicative of moderately severe residuals including moderately severe weakness, pain, or limitation of motion.  38 C.F.R. § 4.71a (2015).  

Private medical records from March 2010 note that during physical therapy, the Veteran was capable of riding a stationary bicycle.  Additionally, his last physical therapy report from March 2010 notes that he did not have left hip pain at all, which constitutes an improvement.  His strength was reduced to 4/5, indicating that it was less than normal.  However, weakness is measured on a scale of 0/5 to 5/5.  A strength of 4/5 is the least severe measurement of weakness.  These findings do not show moderately severe residuals.  

The Veteran did not submit lay evidence describing his symptoms after his hip replacement.  

Based on the above, the Board finds that a 50 percent rating under Diagnostic Code 5054 is not warranted.  Because Diagnostic Code 5054 contemplates limitation of motion, the Board has also considered functional loss due to factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his left hip disability does not equate to more than the disability picture contemplated by the 30 percent rating already assigned.  38 C.F.R. §§ 4.7, 4.71a (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2015).  

C. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left hip disability are contemplated by the schedular criteria set forth in Diagnostic Code 5252, which contemplates limitation of the thigh and Diagnostic Code 5054, which contemplates residuals of a hip replacement.  The Veteran also complains of pain, weakness, and functional loss and these symptoms are contemplated by 38 C.F.R. §§ 4.40 and 4.45, which were addressed as part of the adjudication of his claim.  The Veteran uses assistive devices.  This in and of itself is not a symptom of his disability.  Rather, assistive devices are methods by which symptoms such as pain, weakness and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 are relieved.  The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left hip disability, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

D. Total Disability Based on Individual Unemployability (TDIU)

When entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's disability has caused unemployability.  The record shows that he has been gainfully employed during the appeal period.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial 10 percent disability rating is granted for left hip DJD until January 25, 2010.  

A disability rating in excess of 30 percent for residuals of a left hip replacement beginning March 1, 2011, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


